Title: “A Friend to Both Countries”: More Arguments against the Stamp Act, 23 January 1766
From: 
To: 


To the Printer.
[January 23, 1766]
The sketch in your last Friday’s paper, of the arguments on both sides, relating to the American stamp act, (signed A Friend to my Country) is, I think, on the whole, a pretty fair one. There are, however, a few omissions in it, which I beg leave to supply.

On behalf of the colonies it is farther said, that, allowing the principle, which they do not, nor never did dispute, that they ought in justice to bear with other subjects their share of common burthens, yet the act was unnecessary whether we look backward or forward. As to what is past, they have in all wars exerted themselves fully equal to their abilities, and in the last, beyond them, which has been acknowledged by government here; and that they still are under a heavy load of debt incurred by that war, for which all their provincial land-taxes, taxes on personal property, excises, poll-taxes, taxes on the profits of business, &c. &c. during many years to come, are mortgaged. And as to the occasions of expence that may hereafter, arise, the ancient established method of calling on their assemblies by requisitory letters from the crown, is sufficient to answer all purposes; since they always should, as they always have done, think themselves obliged in duty, on such requisitions, to grant aids suitable to their circumstances. That besides this, they actually pay great taxes to this country, in the accumulated price (occasioned by its taxes) of all the British manufactures they consume; and which, if it were not for the restraints on their trade, they might buy cheaper elsewhere. That the acts for regulating commerce and navigation, and the Post-office act, differ very materially from the stamp-act. The former lay duties on the importation of goods, which people may buy or let alone, and the other fixes a rate for the carriage of letters, that is merely a quantum meruit for service done, and which every man may do in another way, if he thinks it cheaper and safer, i.e. he may send his letter by a special messenger, or by his friend. But the stamp act forces the money from the country under heavy penalties, and denies common justice in the courts, unless they will submit to part with it, and this without the consent of the legislative body, in which only the country has representatives. And though it is true, that the distance between session and session gave time enough for “preparing proper arguments to oppose the stamp act”; yet that time was rendered of no use, the petitions that were sent over from the colonies, containing their reasons against it, not being admitted, or so much as read, because it was, it seems, contrary to an established rule, importing that petitions should not be received against a money bill. The parliament may have “asserted a right” to tax Ireland; but it is certain they have never practised it. And though it should be allowed right neither to tax Ireland or the colonies by act of a legislature in which they have no representative, it does not appear how “all the counties in England could found a like claim on that principle,” since they are all represented; there not being a landed freehold estate above 40s. per ann. in any county, that does not give its owner a right to vote for a member of parliament.
A Friend to both Countries.
